Citation Nr: 0504405	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-16 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from September 1983 until June 
1986.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
August 1999 decision of the VA Regional Office (RO) in New 
York, New York that denied service connection for hearing 
loss and tinnitus.  


FINDINGS OF FACT

1.  The veteran does not have a ratable hearing loss by VA 
standards.

2.  The veteran is conceded to have had increased noise 
exposure in service and there is competent evidence of record 
that tinnitus is causally related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service. U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2004).

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1131 
5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he was exposed to loud noises for 
sustained period in service as the result of his machine shop 
and engineering service duties.  He contends that he now has 
hearing loss and tinnitus as a result thereof for which 
service connection should be granted.  

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law, and amended.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2004).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA and implementing regulations include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, to 
tell a claimant what evidence the claimant is responsible for 
obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002); See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a)).   In implementing this 
statute, VA has undertaken to inform claimants of the 
evidence needed to substantiate their claims.  38 C.F.R. 
§ 3.159(b) (2004).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).

In a letter dated in July 2004, the RO informed the veteran 
of what the evidence had to show to establish entitlement to 
service connection for hearing loss and tinnitus, what 
medical and other evidence VA would undertake to obtain, and 
what information or evidence the veteran was responsible for.  
The letter invited him to submit any relevant evidence in his 
possession.  The statement of the case issued in January 
2000, informed him of the definition of hearing loss 
contained in 38 C.F.R. § 3.385, and explained that it was 
denying his claim because he did not have current hearing 
loss as defined in the regulation.  This notice served to 
inform him that the evidence needed to substantiate his claim 
was evidence that he had a current hearing loss as defined in 
the regulation.

In Pelegrini v. Principi, 18 Vet. App. 112, (2004) (Pelegrini 
II), the United States Court of Appeals for Veterans Claims 
(Court) essentially held that VA must generally provide 
§ 5103(a), and § 3.159(b) notice before an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  

The Court recognized, however, that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the appellant's case, the AOJ did not err in not 
providing such notice specifically complying with section 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  In such a case, it 
was sufficient for the Board to ensure that proper notice was 
given.  Pelegrini v. Principi, 120, 122-4.  The Court said 
that "there is no nullification or voiding requirement [of 
RO decisions issued prior to VCAA notice] either explicit or 
implicit in this decision.  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he had submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that all necessary development has been 
accomplished.  VA has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim as evidenced by scheduling him for 
a VA examination in April 1999, and requesting clinical 
evidence and documentation in support of the claims.  See 
38 U.S.C.A. § 5103A(d).  Under these circumstances, the Board 
finds that adjudication of the claims on appeal poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claims are ready to be 
considered on the merits.

Factual background

Review of the service medical record discloses that upon 
examination in September 1983 for enlistment into service, 
audiometry readings for the right and left ears, in decibels, 
were:

Hertz	500	1,000	2,000	3,000	4,000	

Right	10	5	5		5
Left	 	25	20	5		5

A reference audiogram dated September 30, 1983 showed hearing 
threshold levels of:

Hertz	500	1,000	2,000	3,000	4,000	

Right	30	30	10	0	5
Left	 	15	10	5	0	5

It was noted that this audiogram was established prior to 
initial duty in hazardous noise areas.  

There are no clinic entries in the service medical records 
indicating a problem with the veteran's ears or hearing.  

The service medical records do contain the reports of Hearing 
Conservation Data audiograms dated in May 1985, April 1986, 
and June 1986 showing no significant threshold shifts.  

Upon examination in June 1986 for separation from service, 
audiometric readings were:

Hertz	500	1,000	2,000	3,000	4,000	

Right	15	10	5	5	5
Left	 	30	30	15	5	5

A claim for service connection and hearing loss and tinnitus 
was received in February 1999.

The veteran was scheduled for a VA audiology evaluation in 
April 1999.  He reported decreased hearing acuity and 
tinnitus since service.  He related that tinnitus was 
bilateral and occurred daily.  He denied any history of ear 
infections, vertigo, head trauma, or occupational noise 
exposure.  He stated that he had had noise exposure in 
service while working in engineering spaces.  He denied the 
use of hearing protection.  

Upon audiometric examination, pure tone thresholds were:

Hertz	500	1,000	2,000	3,000	4,000	

Right	20	20	10	15	15
Left	 	30	30	15	10	10

Speech discrimination scores were 96 percent in each ear.  
The examiner noted that hearing acuity was within normal 
limits in the right ear, but that the veteran had mild 
predominately sensorineural hearing loss through 1000 Hertz 
in the left ear, rising to within normal limits thereafter.  

The veteran had a VA examination for ear disease purposes in 
April 1999 whereupon he complained of constant tinnitus, in 
the right ear greater than the left.  He stated that he had a 
history of noise exposure in the form of machine shop work in 
service.  The veteran related that his occupation since 
service had been as a railroad conductor.  Following 
examination, diagnoses of hearing loss and tinnitus were 
rendered.  

A statement dated in October 2000 was received from O.A. 
Lindefjeld, M.D., FACS, medical consultant with the Disabled 
American Veterans, who noted that the record was reviewed.  
It was opined that while the level of hearing loss might not 
have been within compensable limits, the record indicated 
that the veteran had hearing loss and tinnitus, and that 
there was a nexus between the disabilities and exposure to 
excessive noise in service.  

A copy of the veteran's personnel records, copied from 
microfiche, were subsequently received.  In a report of 
contact dated in October 2004, it was recorded that the 
records had been reviewed with a military records specialist.  
It was noted that the veteran had been a yeoman in service, a 
military occupational specialization consistent with clerical 
duties and not machine shop work.  It was added that there 
was no record showing any assignment consistent with 
prolonged noise exposure.

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303(d) (2004).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

1.  Service connection for hearing loss.

The record reflects that the veteran's personnel records are 
unclear as to his specific duties, although it has been 
determined by RO staff that he was a yeoman who would not 
have had duties involving significant noise exposure.  The 
service medical records clearly indicate, however, that the 
veteran had a reference audiogram that was established prior 
to what was expected to be, duty in a hazardous noise area, 
and that he had several audiograms as for hearing 
conservation purposes thereafter.  The Board finds that such 
documentation is consistent with unusual noise exposure 
during service.

There is, however, no competent evidence of hearing loss as a 
disability for VA compensation and pension purposes.  In this 
regard, a claim for service-connection must be accompanied by 
evidence that establishes a current disability.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the VA examiner commented in April 1999, that there was 
slight left hearing impairment through 1000 Hertz; the 
audiology examination did not reveal hearing loss disability 
as defined in 38 C.F.R. § 3.385.  The veteran has never been 
shown to have a 40 decibel loss of in any relevant frequency; 
nor has it ever been demonstrated that the auditory 
thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; 
or that speech recognition scores are less than 94 percent.  
See 38 C.F.R. § 3.385.  

VA examiners and the Medical Consultant for the Disabled 
American Veterans have written that the veteran has hearing 
loss, however, neither they nor any other medical 
professional has ever reported hearing loss as defined in 
38 C.F.R. § 3.385.  The Board must thus find that the 
evidence is against a finding that the veteran has a current 
hearing loss disability for VA purposes.  Therefore, the 
doctrine of reasonable doubt is not for application and the 
claim for service connection for bilateral hearing loss must 
be denied.  38 U.S.C.A. § 5107(b).  

2.  Service connection for tinnitus

As noted previously, the service medical records and the 
veteran's statements support a finding that he experienced 
unusual noise exposure in service.  consistent with a history 
of sustained noise exposure during service.  The VA 
examination and the veteran's statements provide competent 
evidence of current tinnitus, and he has reported a 
continuity of symptomatology since service.  The Medical 
Consultant for the Disabled American Veterans provided 
competent evidence of a nexus between the in-service noise 
exposure and the current tinnitus.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  

There is some evidence against the claim.  This is in the 
form of the military specialists opinion that the veteran's 
duties did not involve noise exposure, and the fact that the 
record does not document complaints of tinnitus until many 
years after service.  In the Board's opinion, however, the 
evidence is at least in equipoise.  Resolving any reasonable 
doubt in the veteran's favor, service connection for tinnitus 
is granted.








							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is granted.





	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


